Browning, J.,
delivered the opinion of the court.
*348The Commonwealth of Virginia moved to dismiss the writ of error in this case because the appellants have not complied with subsection (b) of Rule II of this court, which requires an appellant or plaintiff in error to include in his petition for a writ, or in his brief, a concise and fair abstract or statement of all the pertinent facts in the case, those which are controverted as well as those which are conceded. We are thus brought to a consideration of this point.
The rules of the court have a salutary purpose, and their requirements must be adhered to. It is perfectly patent that the petition in this case does not conform to the rule in the respect mentioned and accordingly it is our duty to dismiss the writ heretofore granted as improvidently ■ awarded, which we do.

Dismissed.